DETAILED ACTION
Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 was amended to include the limitation “wherein the first machine learning model is again used at a third time after the second time in connection with determining whether to switch the content item from being stored in the second data storage scheme to a different data storage scheme”, citing P. 0085-86 as support for said amendments. However, P. 0085-86 only describe inputting historical data from different time windows into a first and second model, and not re-using the first model at a later time. Based on P. 0083-89, it appears each model is used in succession when determining whether to switch a content item to a different storage scheme, and the models are not re-used. Claims 2-5 depend from claim 1, and are rejected for at least the same reasons as claim 1.
Claims 6-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 6 states “using two or more trained machine learning models to compute, […] the two or more trained machine learning models trained using training data corresponding to different time horizons […]
wherein a first machine learning model trained using a shorter time horizon than one or more other time horizons of the different time horizons is again used in connection with determining whether to switch the content item from being stored in the second data storage scheme to a different data storage scheme”
The claim states the training data for the two or more trained machine learning models corresponds to different time horizons, however it is unclear if the different time horizons are limited to the time horizons used in training the two or more trained machine learning models or if the different time horizons include other time horizons. This leads to confusion determining if the first machine learning model is trained using the shorter one of the time horizons used to train the two or more trained machine learning models, or if its trained using data from an entirely different time horizon. Additionally, the claim does not specify if a first machine learning model is included in the two or more trained machine learning models previously described. The claim later states the first machine learning model is again used in connection with determining whether to switch the content item from being stored in the second data storage scheme to a different data storage scheme, but it is unclear if this means 1) the first machine learning model is used for computation again, which would mean the first machine learning model is included in the two or more trained machine learning models, or 2) the determination of whether to switch a content item stored in the second data storage scheme to a different storage scheme is performed again, which is a step not previously described in the claim. The specification does not provide clarity, as P. 0082 mentions three different models, each trained using a different 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 and 6-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kolen et al. (U.S. PGPub No. 2020/0306632) teaches generating multiple prediction models using historic data, and modifying existing models with new data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE WU whose telephone number is (571)272-0257. The examiner can normally be reached 11a-8p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571)272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE WU/            Examiner, Art Unit 2133